Exhibit 10.27

AMENDMENT

TO THE

SALARY CONTINUATION AGREEMENT

FOR

LINDA J. MILES

THIS AMENDMENT is adopted this     day of                     , 2012, effective
as of January 1, 2006, by and between REDDING BANK OF COMMERCE, a California
Corporation (the “Bank”), and LINDA J. MILES (the “Executive”).

The Bank and the Executive executed the Salary Continuation Agreement effective
April 17, 2001, and amended January 1, 2006 and December 31, 2006 (the
“Agreement”).

The undersigned do hereby amend the Agreement for the purposes of adding
language regarding the status of Specified Employees under Internal Revenue Code
Section 409A. No modification herein is intended to violate the rules,
regulations and/or the intent of Section 409A with respect to the form and/or
timing of Executive’s applicable benefit payments. At all times the Agreement
for the Executive shall be administered in compliance with Section 409A and the
regulations promulgated thereto. Therefore, the following changes shall be made:

 

1.) A new Section 1.13 shall be added as follows:

1.13 “Specified Employee” means an employee who at the time of Termination of
Employment is a key employee of the Bank, if any stock of the Bank is publicly
traded on an established securities market or otherwise. For purposes of this
Agreement, an employee is a key employee if the employee meets the requirements
of the Code Section 416(i)(1)(A)(i), (ii), or (iii) (applied in accordance with
the regulations thereunder and disregarding section 416(i)(5)) at any time
during the twelve (12) month period ending on December 31 (the “identified
period”). If the employee is a key employee during an identification period, the
employee is treated as a key employee for purposes of this Agreement during the
twelve (12) month period that begins on the first day of April following the
close of the identification period.

 

2.) A new Section 2.5 shall be added as follows:

2.5 Restriction on Commencement of Distributions. Notwithstanding anything in
this Agreement to the contrary, if the Executive is considered a Specified
Employee, the provisions in this Section 2.5 shall govern all distributions
hereunder. If benefit distributions which would otherwise be made to the
Executive due to Termination of Employment are limited because the Executive is
a Specified Employee, then such distributions shall not be made during the first
six (6) months following Termination of Employment. Rather, any distribution
which would otherwise be paid to the Executive during such period shall be
accumulated and paid to the Executive in a lump sum on the first day of the
seventh month following Termination of Employment. All subsequent distributions
shall be paid in the manner specified.

 

3.) A new Section 2.6 shall be added as follows:

2.6 Distributions Upon Taxation of Amounts Deferred. If, pursuant to Code
Section 409A, the Federal Insurance Contributions Act or other state, local or
foreign tax, the Executive becomes subject to tax on the amounts deferred
hereunder, then the Bank may make a limited distribution to the Executive in a
manner that conforms to the requirements of Code Section 409A. Any such
distribution will decrease the Executive’s benefits distributable under this
Agreement.

 

4



--------------------------------------------------------------------------------

4.) A new Section 2.7 shall be added as follows:

2.7 Change in Form or Timing of Distributions. For distribution of benefits
under this Agreement

 

  (a) may not accelerate the time or schedule of any distribution, except as
provided in Code Section 409A;

 

  (b) must, for benefits distributable under Section 2.4, be made at least
twelve (12) months prior to the first scheduled distribution;

 

  (c) must, for benefits distributable under Sections 2.1, 2.2, 2.3, 2.4, delay
the commencement of distributions for a minimum of five (5) years from the date
the first distribution was originally scheduled to be made; and

 

  (d) must take effect not less than twelve (12) months after the amendment is
made.

IN WITNESS WHEREOF, the parties hereto acknowledge that each has carefully read
this amendment and executed the original thereof on the first day set forth
hereinabove, and that, upon execution, each has received a conforming copy.

 

EXECUTIVE:     BANK:     Redding Bank of Commerce

 

    By  

 

Linda J. Miles           Title  

 

 

5



--------------------------------------------------------------------------------

AMENDMENT

TO THE

SALARY CONTINUATION AGREEMENT

FOR

PATRICK J. MOTY

THIS AMENDMENT is adopted this     day of                         , 2012,
effective as of January 1, 2006, by and between REDDING BANK OF COMMERCE, a
California Corporation (the “Bank”), and PATRICK J. MOTY (the “Executive”).

The Bank and the Executive executed the Salary Continuation Agreement effective
April 1, 2006, and amended September 30, 2007 (the “Agreement”).

The undersigned do hereby amend the Agreement for the purposes of adding
language regarding the status of Specified Employees under Internal Revenue Code
Section 409A. No modification herein is intended to violate the rules,
regulations and/or the intent of Section 409A with respect to the form and/or
timing of Executive’s applicable benefit payments. At all times the Agreement
for the Executive shall be administered in compliance with Section 409A and the
regulations promulgated thereto. Therefore, the following changes shall be made:

 

5.) A new Section 1.13 shall be added as follows:

1.13 “Specified Employee” means an employee who at the time of Termination of
Employment is a key employee of the Bank, if any stock of the Bank is publicly
traded on an established securities market or otherwise. For purposes of this
Agreement, an employee is a key employee if the employee meets the requirements
of the Code Section 416(i)(1)(A)(i), (ii), or (iii) (applied in accordance with
the regulations thereunder and disregarding section 416(i)(5)) at any time
during the twelve (12) month period ending on December 31 (the “identified
period”). If the employee is a key employee during an identification period, the
employee is treated as a key employee for purposes of this Agreement during the
twelve (12) month period that begins on the first day of April following the
close of the identification period.

 

6.) A new Section 2.5 shall be added as follows:

2.5 Restriction on Commencement of Distributions. Notwithstanding anything in
this Agreement to the contrary, if the Executive is considered a Specified
Employee, the provisions in this Section 2.5 shall govern all distributions
hereunder. If benefit distributions which would otherwise be made to the
Executive due to Termination of Employment are limited because the Executive is
a Specified Employee, then such distributions shall not be made during the first
six (6) months following Termination of Employment. Rather, any distribution
which would otherwise be paid to the Executive during such period shall be
accumulated and paid to the Executive in a lump sum on the first day of the
seventh month following Termination of Employment. All subsequent distributions
shall be paid in the manner specified.

 

7.) A new Section 2.6 shall be added as follows:

2.6 Distributions Upon Taxation of Amounts Deferred. If, pursuant to Code
Section 409A, the Federal Insurance Contributions Act or other state, local or
foreign tax, the Executive becomes subject to tax on the amounts deferred
hereunder, then the Bank may make a limited distribution to the Executive in a
manner that conforms to the requirements of Code Section 409A. Any such
distribution will decrease the Executive’s benefits distributable under this
Agreement.

 

6



--------------------------------------------------------------------------------

8.) A new Section 2.7 shall be added as follows:

2.7 Change in Form or Timing of Distributions. For distribution of benefits
under this Agreement

 

  (e) may not accelerate the time or schedule of any distribution, except as
provided in Code Section 409A;

 

  (f) must, for benefits distributable under Section 2.4, be made at least
twelve (12) months prior to the first scheduled distribution;

 

  (g) must, for benefits distributable under Sections 2.1, 2.2, 2.3, 2.4, delay
the commencement of distributions for a minimum of five (5) years from the date
the first distribution was originally scheduled to be made; and

 

  (h) must take effect not less than twelve (12) months after the amendment is
made.

IN WITNESS WHEREOF, the parties hereto acknowledge that each has carefully read
this amendment and executed the original thereof on the first day set forth
hereinabove, and that, upon execution, each has received a conforming copy.

 

EXECUTIVE:     BANK:     Redding Bank of Commerce

 

    By  

 

Patrick J. Moty           Title  

 

 

7